823 F.2d 548Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Michael TODD, Plaintiff-Appellant,v.T. Travis MEDLOCK, Attorney General; William D. Leeke,Commissioner, South Carolina Department ofCorrections; Larry Batson, SouthCarolina Department ofCorrections LegalAdvisor,Defendant-Appellee.
No. 87-6015
United States Court of Appeals, Fourth Circuit.
Submitted May 28, 1987.Decided June 30, 1987.

Robert Michael Todd, appellant pro se.
Edwin Eugene Evans, Senior Assistant Attorney General, Gerald Frederick Smith, for appellees.
Before RUSSELL, WIDENER and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Robert Todd appeals the district court's order dismissing his 42 U.S.C. Sec. 1983 complaint.  Finding that we are without jurisdiction to consider this appeal, we dismiss it as untimely.


2
In civil actions in which the United States is not a party, an appellant has 30 days from entry of the district court's order to file a notice of appeal.  Fed. R. App.  P. 4(a)(1).  Under Rule 4(a)(5), Fed.  R. App.  P., an appellant may seek an extension of this 30-day period upon motion filed within the next 30 days.


3
Todd failed to note an appeal within the period provided by Rule 4(a)(1) or to request an extension within the 30 days provided by Rule 4(a)(5).  After expiration of the 30-day period provided in Rule 4(a)(5), the district court lacks authority to extend the appeal period under that Rule.*  Hensley v. Chesapeake & Ohio Ry. Co., 651 F.2d 226, 228 (4th Cir. 1981).


4
Accordingly, we dismiss the appeal as untimely filed.  Because the dispositive issues have recently been decided we dispense with oral argument.


5
DISMISSED.



*
 Nor has Todd established unique circumstances entitling him to relief under Rule 60(b) from the mandatory appeal limits